Appellant complains and argues at length that we erred in holding that no error was shown in regard to the question of idem sonans as applicable to the name of the injured party. We have again reviewed the matter but are unable to agree with appellant's contention.
Complaint is renewed of the court's charge on self-defense and of the fact that we held the exception taken to said charge as too general. The exception taken is as follows: "The defendant objects and excepts to the court's charge on self-defense in that same is too restrictive and does not affirmatively present the theory of the defendant." In Pollard v. State, 58 Tex.Crim. Rep., an exception to the charge as follows: "Because same was too restrictive, and not general and liberal enough towards the defendant on the law of self-defense, but limited the rights therein," was held to be too general an exception to call for a review. We quote from the charge of the court in the case before us presenting the theory of appellant:
"If you find from the evidence that the defendant killed the deceased, Eda May Savage, but further believe at the time of so doing the deceased by her acts, (if any) in striking defendant and catching hold of her clothes or person, or by her acts, coupled with her words, (if any) caused defendant to have a reasonable expectation or fear of death or serious bodily injury, viewing the case from the defendant's standpoint, and that, acting under such reasonable expectation or fear, the defendant killed the deceased, then you will acquit her."
As we understand the facts of this case this presented accurately appellant's defensive theory.
Being unable to agree with the contentions of appellant, the motion for rehearing will be overruled.
Overruled. *Page 7